Citation Nr: 0423709	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-09 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by elbow arthralgias.

2.  Entitlement to service connection for left elbow ulnar 
irritation.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by dizziness.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to June 
1998, including service in the Southwest Asia theater of 
operations from December 1990 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which, in pertinent part, denied service connection 
for sleep problems, headaches, dizziness, memory loss, 
bilateral elbow tendonitis, bilateral elbow arthralgias, and 
left elbow ulnar irritation.  In addition, the RO granted 
service connection for a low back disability and assigned an 
initial 10 percent rating.  

The veteran duly appealed the RO's decision, including the 
initial rating assigned by the RO for his low back 
disability.  He argued that he was entitled to a 20 percent 
rating for his low back disability.  Thereafter, in a 
November 2000 rating decision, the RO increased the rating 
for the veteran's low back disability to 20 percent, thereby 
satisfying his appeal of this issue.  See November 2000 
Report of Contact and AB v. Brown, 6 Vet. App. 35 (1993).  

Also in the November 2000 rating decision, the RO granted 
service connection for cluster headaches and bilateral elbow 
tendonitis.  The award of service connection for these 
disabilities constitutes a full award of the benefit sought 
on appeal as to the issues of headaches and bilateral elbow 
tendonitis.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  In addition, it appears that this action 
may have satisfied the veteran's appeal with respect to his 
claims of service connection for bilateral elbow arthralgias 
and left elbow ulnar irritation; however, as the assertions 
of the veteran's representative are unclear on this matter, 
it is addressed below in the remand portion of this decision.

The Board also notes that the intentions of the veteran are 
similarly unclear with respect to the issue of service 
connection for memory loss.  As noted, the issues originally 
on appeal included service connection for both memory loss 
and sleep problems.  At a November 2000 conference with a 
Decision Review Officer, the veteran's representative 
explained that the veteran had recently been diagnosed as 
having post-traumatic stress disorder (PTSD) and wished to 
file a claim of service connection for that disability.  The 
veteran's representative further indicated that the veteran's 
memory loss and sleep problems were both symptoms of his 
PTSD.

In an August 2002 rating decision, the RO granted service 
connection for PTSD.  The rating decision indicated that the 
award of service connection for PTSD satisfied the veteran's 
appeal regarding the issue of service connection for sleep 
problems, but made no reference to the issue of service 
connection for memory loss.  The veteran has submitted no 
additional argument with respect to either his memory loss or 
sleep problems.  To ensure that he receives every possible 
consideration, therefore, a remand of the issue of service 
connection for memory problems is required in order to 
clarify the veteran's wishes on this matter.  

In summary, the issues of entitlement to service connection 
for elbow arthralgias, left elbow ulnar irritation, and an 
undiagnosed illness manifested by memory loss will be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active duty in Southwest Asia during the 
Persian Gulf War.

2.  He reports that he has had episodes of dizziness since at 
least 1996.

3.  The medical evidence of record indicates that his 
subjective dizziness is of unknown etiology.


CONCLUSION OF LAW

An undiagnosed illness manifested by dizziness is presumed to 
have been incurred in service in Southwest Asia during the 
Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As preliminary matter, the Board has considered whether VA 
has fulfilled its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Given the 
favorable action taken below, it is clear that no further 
development or notification action pertinent to the issue of 
service connection for an undiagnosed illness manifested by 
dizziness is required at this time.

I.  Factual Background

The veteran's service medical records show that he was seen 
in connection with complaints of dizziness on several 
occasions.  At a May 1996 physical examination, the veteran's 
complaints included frequent episodes of dizziness between 
meals or with prolonged standing.  The assessment was 
dizziness, rule out hypoglycemia, bradyarrhythmia, 
hypothyroid.  Subsequent diagnostic testing was negative.  

In June 1996, the veteran again complained of dizziness, as 
well as subjective exercise intolerance.  The examiner 
indicated that there was no evidence of bradycardia, 
tachycardia, hypotension, or hypothyroid.  

In August 1996, the veteran had several complaints, including 
dizziness when he did not eat.  The assessment was dizziness.  

In September 1997, the veteran was evaluated in the Ear, 
Nose, and Throat clinic in connection with his complaints of 
episodic dizziness.  The examiner noted that numerous 
diagnostic tests, including fasting blood sugar, MRI, and 
EKG, had all been normal.  After evaluating the veteran, the 
physician indicated that the veteran's complaints did not 
appear to be otologic.  

Upon his separation from service, the veteran filed an 
application for VA compensation benefits, including service 
connection for dizzy spells.  In connection with his claim, 
he was afforded a VA medical examination in November 1998, at 
which his complaints included dizziness which occurred when 
he had not eaten.  He reported that he had undergone a 
treadmill evaluation, as well as a blood glucose evaluation, 
both of which had been normal.  After examining the veteran, 
the diagnoses included vertigo, with insufficient evidence to 
make the diagnosis of an acute or chronic disorder to date.  

Post-service VA clinical records, dated from June 1998 to 
September 1999 show that the veteran endorsed symptoms of 
dizzy spells in July 1998.  No diagnosis was noted and the 
remaining VA clinical records from this period are negative 
for complaints or findings of dizziness.  

In a July 1999 memorandum, a VA physician indicted that he 
had reviewed the veteran's service medical records and noted 
that he had been examined for dizziness in September 1996.

Subsequent VA clinical records show that in September 1999, 
the veteran reported that his dizziness was getting better.  
In June 2000, he reported that he had seen a private 
physician for labyrinthitis and the condition had resolved. 

In a June 2000 memorandum, the VA physician indicated that 
the dizziness of unknown etiology which the veteran 
experienced in service continued to occur.  

Subsequent VA clinical records dated to February 2003 are 
negative for complaints or findings of dizziness.  



II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In some circumstances, however, service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Persian Gulf War may be compensated 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 
(2003).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990) (holding that a veteran 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail).

III.  Analysis

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he served in the Southwest Asia 
theater of operations from December 1990 to March 1991.  
Based on this evidence and for purposes of analysis under 38 
C.F.R. § 3.317 (2003), it is clear that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.

Turning to the merits of the veteran's claim, the Board notes 
that he contends that he developed unexplained symptoms of 
dizziness in service which have persisted to the present 
time.  Indeed, the record objectively shows that he has 
repeatedly complained in clinical settings of such symptoms 
since 1996.  The Board finds that the evidence above is 
sufficient to show for purposes of 38 C.F.R. § 3.317 that the 
veteran exhibited objective indications of chronic 
disability, manifested by symptoms of dizziness.

In order to establish service connection for his claimed 
disability, however, the legal criteria provide, in pertinent 
part, that the illness or symptom not be attributable to any 
known clinical diagnosis by history, physical examination, 
and/or laboratory tests.  38 C.F.R. § 3.317.  In that regard, 
the evidence of record appears to support the veteran's claim 
of service connection for undiagnosed illnesses manifested 
dizziness.

For example, the record reflects the veteran has undergone 
repeated diagnostic testing in connection with his reported 
symptoms of dizziness.  The testing has been fairly 
extensive, including physical examination, blood fasting, 
EKG, and MRI; however, the tests have failed to reveal any 
organic cause for the veteran's complaints.  While the record 
contains one notation of labyrinthitis, it is clear from the 
evidence that no definitive medical explanation has been 
given for his subjective complaints.  The record also 
contains notations by VA examiners which support the finding 
that the veteran's claimed dizziness symptoms are not 
attributable to any known clinical diagnosis by history, 
physical examination, and/or laboratory tests.

Based on the above, the evidence of record suggests that the 
veteran's symptoms of dizziness, which have been shown to be 
chronic in that they persisted for at least six months , 
cannot be attributed to a diagnosed illness.  Affording him 
the benefit of the doubt, service connection is warranted 
under 38 U.S.C.A. § 1117.


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by dizziness is granted.  




REMAND

As set forth above in the Introduction portion of this 
decision, the issues on appeal originally included bilateral 
elbow tendonitis, bilateral elbow arthralgias, and left elbow 
ulnar irritation.  In a November 2000 rating decision, the RO 
granted service connection for bilateral elbow tendonitis.  
Given the evidence of record and the contentions of the 
veteran, it appears that the RO's actions may have satisfied 
all of the issues on appeal with respect to each of the elbow 
disabilities claimed by the veteran.  See also 38 C.F.R. 
§ 4.14 (2003).  

Similarly, the issues on appeal originally included service 
connection for sleep problems and memory loss, which the 
veteran indicated were part and parcel of his PTSD.  Service 
connection for PTSD was granted in an August 2002 rating 
decision.  Although the RO indicated that this action 
satisfied the veteran's appeal with respect to the issue of 
service connection for sleep problems, the issue of service 
connection for memory loss was not addressed.  As the veteran 
has not communicated with the RO with respect to either issue 
since the award of service connection for PTSD, clarification 
is needed.  

Therefore, this matter is remanded for the following:

1.  The RO should contact the veteran and 
request clarification as to whether he 
wishes to pursue his appeal with respect 
to the issues of service connection for 
bilateral elbow arthralgias, left elbow 
ulnar irritation, and memory loss.  

2.  If the veteran does not withdraw his 
appeal, after conducting any additional 
development action deemed necessary, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



